DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application f17/371,380 filed on 07/09/2021. Claims 31-50 are pending in the office action.
Claims 1-30 have been canceled.
Claims 31-50 have been added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31- 34, 36-39, 41-43, and 46-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,145,557. Although the claims at issue are not identical, they are not patentably distinct from each other because both claimed invention discloses substantially similar claimed invention with different limitations arrangement (see at below).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to use either one of claimed invention would achieve similar result without undue experiments.

With respect claims 31 and 36: a method comprising: 
obtaining a representation of radiation, redirected by a structure that has geometric symmetry at a nominal physical configuration (‘557, claim 3, col. 87, ll. 1-4), detected by an optical measurement machine, wherein a different physical configuration of the structure than the nominal physical configuration causes an asymmetric optical characteristic distribution in the detected representation and a patterning process parameter measures change in the physical configuration (‘577, claim 1, col. 86, ll. ll. 55-61); and 
determining, by a hardware computer system, a value of the patterning process parameter at the different physical configuration from application of a reconstruction process that processes optical characteristic values derived from the detected representation (‘577, claim 3, col. 87, ll. 5-10).  
With respect claims 32 and 37: further comprising processing the detected representation to subtract optical characteristic values across an axis of symmetry so as to reduce or eliminate the optical characteristic values of a symmetric optical characteristic distribution in the representation and the determining comprises determining the value of the patterning process parameter using a reconstruction process that processes optical characteristic values derived from the processed detected representation (‘577, claim 5, col. 87, ll. 19-25).  
With respect claim 33 and 38: wherein the reconstruction process involves using a mathematical model of the structure to generate a simulated representation of radiation redirected by the structure for comparison with the optical characteristic values derived from the detected representation (‘577, claims 6, col. 87, ll. 26-29)
With respect claim 34 and 39: wherein the mathematical model is based on a profile of the structure derived from measurements of instances of the structure (‘577, claims 6, col. 87, ll. 26-29).  
With respect to claims 41 and 46: comprising: 
obtaining a representation of radiation, redirected by a structure that has geometric symmetry at a nominal physical configuration (‘557, claim 3, col. 87, ll. 1-4), detected by an optical measurement machine, wherein a different physical configuration of the structure than the nominal physical configuration causes an asymmetric optical characteristic distribution in the detected representation and a patterning process parameter measures change in the physical configuration (‘577, claim 1, col. 86, ll. ll. 55-61); and 
determining, by a hardware computer system, a value of the patterning process parameter at the different physical configuration from application of a non-linear solver that processes optical characteristic values derived from the detected representation to solve for coefficient of a function having one or more variable terms (‘577, claim 1, col. 86, ll. 50-56 and claim 3, col. 87, ll. 5-10).  
With respect to claims 42 and 47: wherein the non-linear solver solves a function wherein the one or more variable terms thereof consist only of one or more variable terms having the patterning process parameter as the variable to an odd power, and/or one or more variable terms having the patterning process parameter as the variable in combination with another parameter of the structure as a variable (‘557, claim 4, col. 87, ll. 11-18).  
With respect to claims 43 and 48: further comprising processing the detected representation to subtract optical characteristic values across an axis of symmetry so as to reduce or eliminate the optical characteristic values of a symmetric optical characteristic distribution in the representation and the determining the value of the patterning process parameter using a non-linear solver processes optical characteristic values derived from the processed detected representation (‘557, claim 5, col. 87, ll. 26-29).  
Claims 44-45 and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,145,557 in view of U.S Patent. No. 10,615,084. 
With respect to claims 44 and 49: wherein the detected radiation was primarily zeroth order radiation (‘084, claim 4, col. 87, ll. 11-12).  
With respect to claims 45 and 50: wherein the patterning process parameter is overlay and the different physical configuration is a shift of at least part of the structure relative another part of the structure (‘084, claim 3, col. 87, ll. 4-7).
It would have been obvious to one of ordinary skill in the art at time of the effective filling date of claimed invention to combine ‘557 and ‘084 to address all the features of current claimed invention and achieve similar result without undue experiment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 31-32 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Smilde et al., (U.S. Pat. 8,867,020).
With respect claims 31 and 36: Smilde discloses a method comprising: 
obtaining a representation of radiation, redirected (i.e., diffracted radiation) by a structure that has geometric symmetry at a nominal physical configuration, detected by an optical measurement machine, wherein a different physical configuration of the structure than the nominal physical configuration causes an asymmetric optical characteristic distribution in the detected representation and a patterning process parameter measures change in the physical configuration (‘020, col. 2, ll. 43-62 and col. 11, ll. 55-66, its components arranged so that if they were both printed exactly at their nominal locations one of the components would be offset relative to the other by a distance d); and 
determining, by a hardware computer system, a value of the patterning process parameter at the different physical configuration from application of a reconstruction process (i.e., correction process) that processes optical characteristic values derived from the detected representation (‘020, col. 2, ll. 57-67 and col. 3, ll. 1-7).  
With respect claims 32 and 37: further comprising processing the detected representation to subtract optical characteristic values (using a difference in intensity values) across an axis of symmetry so as to reduce or eliminate the optical characteristic values of a symmetric optical characteristic distribution in the representation and the determining comprises determining the value of the patterning process parameter using a reconstruction process (i.e., correction process) that processes optical characteristic values derived from the processed detected representation (‘020, col. 2, ll. 49-67 and col. 3, ll. 1-7, col. 7, ll. 41-46, col. 9, ll. 48-61).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smilde et al., (U.S. Pat. 8,867,020) in view of Cramer et al., (U.S. Pub. 20110027704).
With respect claims 35 and 40: Smilde does not teach the reconstruction process involves comparing the optical characteristic values derived from the detected representation against a library of simulated representations of radiation redirected by the structure.  
Cramer teaches the reconstruction process involves comparing the optical characteristic values derived from the detected representation against a library of simulated representations of radiation redirected by the structure (‘704, par. 75).
It would have been obvious to one of ordinary skill in the art at time of the effective filling date of claimed invention to combine Cramer and Smilde the structure or profile giving rise to the detected spectrum may be reconstructed by processing unit PU e.g., by Rigorous Coupled Wave Analysis and non-linear regression or by comparison with a library of simulated spectra to improve the measurement of actual target (‘704, par. 17 and par. 75).

Allowable Subject Matter
Claims 41-50 are allowed.
Claims 33-34 and 38-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest the limitations, comprise:
As per claim 41 and 46: a different physical configuration of the structure than the nominal physical configuration causes an asymmetric optical characteristic distribution in the detected representation and a patterning process parameter measures change in the physical configuration; and determining, by a hardware computer system, a value of the patterning process parameter at the different physical configuration from application of a non-linear solver that processes optical characteristic values derived from the detected representation to solve for coefficient of a function having one or more variable term, recited in claims 41 and 46.
As per claims 33 and 38: wherein the reconstruction process involves using a mathematical model of the structure to generate a simulated representation of radiation redirected by the structure for comparison with the optical characteristic values derived from the detected representation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851